Title: To Thomas Jefferson from George Hammond, 14 December 1791
From: Hammond, George
To: Jefferson, Thomas



Sir
Philadelphia 14th December 1791.

In answer to your letter of yesterday, I can only repeat what I have before stated, in my first conversations with you after my arrival, and subsequently in my letter of the 6th. of this month; viz, that I have no special Commission, empowering me to conclude any definitive arrangement upon the subject of the commercial intercourse between Great Britain and the United States: But that I conceive myself fully competent to enter into a negociation with this government for that purpose, in the discussion of the principles, which may serve as the basis, and constitute the stipulations, of any such definitive arrangement.
This opinion of my competency is founded, upon my instructions, inasmuch as they are to regulate my personal conduct, and upon the conviction, that the letter of credence from his Majesty, investing me with a general plenipotentiary character, which I had the honor of presenting to the President of the United States, and his consequent recognition of me in that character, are authorities decidedly adequate to the commencement of a preliminary negociation.—I  have the honor to be, with sentiments of great respect, Sir, your most obedient and most humble Servant,

Geo. Hammond.

